*399Opinion by
Ford, J.
In accordance with stipulation of counsel that the items marked “A” consist of metal articles having as an essential feature an electrical element or device similar in all material respects to those the subject of Abstract 67085 and United States v. G. L. Electronics, Inc., Arrow Sales, Inc. (49 CCPA 111, C.A.D. 804), the claim at 13% percent ad valorem under paragraph 353, as modified by the Torquay Protocol to the General Agreement on Tariffs and Trade (T.D. 52739), was sustained. The items marked “B,” stipulated to consist of metal articles suitable for producing, rectifying, modifying, controlling, or distributing electrical energy similar to those the subject of said Abstract 67085, were held dutiable at 15 percent under said paragraph 353, as modified 'by the General Agreement on Tariffs and Trade (T.D. 51802), as claimed. All other claims in the protest were dismissed.